The judgments should be reversed and the information dismissed upon the ground that chapter 23, article 13, section 153, subdivision 2 of the Code of Ordinances of the City of New York referring to the fifth ward of Queens borough is unreasonable, arbitrary, oppressive and discriminatory. (Cf. People v.Cohen, 272 N.Y. 319; People v. Kuc, 272 N.Y. 72; Matter ofMid-State Advertising Corp. v. Bond, 274 N.Y. 82.)
CRANE, Ch. J., LEHMAN, O'BRIEN, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgments reversed, etc. *Page 296